DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 5/13/2022 has been entered. Amended Claims 1, 6, 10, 12 and 16 have been noted in addition to canceled Claims 11 and 17. The amendment has overcome the specification objections and claim objections previously set forth - those specification objections and claim objections have been withdrawn accordingly. Claims 1-10, 12-16 and 18-20 are currently pending. 

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a heating system” (Claim 1)
“support structures” (Claims 1 and 16)
“constraining structure” (Claim 16)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a heating system” (from Claim 1) is being interpreted as a burner
“support structures” (Claims 1 and 16) are being interpreted as structures comprising a brace or ligament
“constraining structure” (Claim 16) is being interpreted as a ring or a tube

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker (US 3,918,893) in view of Risse (US 2,877,007).
	Regarding Claim 1, Whitaker teaches of a rotary kiln system (Fig. 1), comprising: 
	a rotator (drive shaft (22) and associated gearing) (see at least Col. 2 lines 8-17 and Fig. 1); 
	a heating system (29); 
	a kiln cylinder (41) rotatable by the rotator, the kiln cylinder in communication with the heating system to provide heat into the kiln cylinder (see at least Col. 2 lines 17-45 and Figs. 1, 2), the kiln cylinder comprising: 
		a central axis (the longitudinal axis of the kiln cylinder as is shown in Figs. 1 and 2); 
		an exterior kiln cylinder surface (the surface that elements (49) are affixed to as shown in Fig. 2); 
		a cross-sectional thickness (the cross-sectional thickness of element (41) as shown in Fig. 2) urged toward variable expansion in a radial direction of the kiln cylinder and responsive to a variable thermal profile resulting from heat provided within the kiln cylinder by thermal actions or reactions of material being processed or from the heating system (Note that the limitation “urged toward variable expansion in a radial direction of the kiln cylinder and responsive to a variable thermal profile resulting from heat provided within the kiln cylinder by thermal actions or reactions of material being processed or from the heating system” is being construed as an intended use of the apparatus that a prior art apparatus must be merely capable of doing to fulfill and that “variable expansion” is a function of variable temperatures that may be present within the kiln at any given time depending on use. Thus, variable temperatures will necessarily cause varying degrees of expansion in a radial direction of the kiln cylinder. In the instant case, Whitaker teaches of variable temperatures across the kiln cylinder (as is evident from the disclosure of a “temperature gradient” - see at least Col. 3 lines 14-23) in addition to expansion of the kiln cylinder (see at least Abstract and Fig. 2 - “The angular separators act as springs between the outer and inner shells permitting relative rotation between the shells to occur and also permit expansion of the inner shell relative to the outer shell”). The apparatus taught by Whitaker can therefore perform the function as claimed (and explicitly teaches of doing such) and accordingly meets the functional language limitation as claimed.);
		a collar (28) axially aligned with the central axis and receiving at least one portion of the kiln cylinder (the right hand portion of the cylinder relative to Fig. 1) (see at least Co. 2 lines 8-23 and Fig. 1); and 
	an expansion constraint assembly (assembly comprising all elements shown in Fig. 2 except for kiln cylinder (41)) axially aligned with the central axis and disposed radially outward from the kiln cylinder, the expansion constraint assembly configured to limit the variable expansion of the cross-sectional thickness of the kiln cylinder (see at least Col. 1 lines 20-35, Col. 2 lines 24-45 and Fig. 2), the expansion constraint assembly comprising: 
		an outer constraining structure (42); and 
		a plurality of support structures (48), each extending between an interior of the outer constraining structure and the exterior kiln cylinder surface (as is shown in Fig.2), each arranged at an offset angle away from the radial direction of the outer constraining structure (as is shown in Fig. 2 and disclosed in Col. 2 line 50 - Col. 3 line 7), and each anchored to the exterior kiln cylinder surface and the outer constraining structure (as is shown in Fig. 2) (see at least Col. 2 lines 24-45 and Fig. 2). 
	Whitaker fails to explicitly teach of at least one ring within the outer constraining structure that is disposed between the outer constraining structure and the exterior kiln surface, wherein the at least one ring is anchored to the outer constraining structure or the exterior kiln surface such that the plurality of support structures are attached to the outer constraining structure or the exterior kiln surface via the at least one ring. However, such configuration is known in the art. 
	Risse discloses a relatable rotary kiln system (Fig. 2) that comprises a kiln cylinder (3), an expansion constraint assembly (assembly comprising all elements shown in Fig. 2 except for kiln cylinder (3)) axially aligned with the central axis and disposed radially outward from the kiln cylinder that is configured to limit the variable expansion of the cross-sectional thickness of the kiln cylinder (see at least Col. 2 lines 42-49 and Figs. 1, 2), the expansion constraint assembly comprising an outer constraining structure (5) and a plurality of support structures (8) that each extend between an interior of the outer constraining structure and the exterior kiln cylinder surface (as is shown in Fig.2) and are each arranged at an offset angle away from the radial direction of the outer constraining structure (as is shown in Fig. 2) (see at least Col. 2 lines 14-49 and Figs. 1, 2). Risse also teaches of at least one ring (4) within the outer constraining structure that is disposed between the outer constraining structure and the exterior kiln surface (as is shown in Fig. 2), wherein the at least one ring is anchored to the exterior kiln surface (via “welding”) (see at least Col. 1 lines 58-72 and Fig. 2) such that the plurality of support structures are attached to the exterior kiln surface via the at least one ring (as is shown in Fig. 2) (see at least Col. 2 lines 14-49 and Figs. 1, 2). Risse teaches that the at least one ring (4) helps to reinforce the structure of the cylinder (3) and provides an area for securely mounting the support structures (8) to the kiln cylinder (3) (see at least Col. 1 lines 58-72, Col. 2 lines 14-49 and Figs. 1, 2).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Whitaker by implementing at least one ring within the outer constraining structure between the outer constraining structure and the exterior kiln surface as taught by Risse and to have anchored the at least one ring to the exterior kiln surface such that the plurality of support structures could be attached to the exterior kiln surface via the at least one ring as is also taught by Risse. Doing so would have helped to reinforce the structure of the kiln cylinder and would have provided an area for securely mounting the support structures to the kiln cylinder. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 3, Whitaker also teaches that the kiln cylinder further comprises a first portion at a first end (right hand declined portion as shown in Fig. 1), a second portion at a second end (left hand elevated portion as shown in Fig. 1), and a middle portion between the first portion and the second portion (middle portion as shown in Fig. 1) (see at least Figs. 1 and 2).

	Regarding Claim 4, Whitaker also teaches that the collar (28) is a first collar in engagement with the first portion of the kiln cylinder (as is shown in Fig. 1) and that the rotary kiln system further comprises a second collar (30) in engagement with a different portion of the kiln cylinder (the left hand portion of the kiln cylinder as is shown in Fig. 1) (see at least Figs. 1 and 2).

	Regarding Claim 5, Whitaker also teaches that the central axis is at an angle so that a first end of the kiln cylinder is positioned vertically higher than a second end of the kiln cylinder (as is shown via the angle of the kiln cylinder in Fig. 1). 

	Regarding Claim 6, Risse also teaches that the at least one ring (4) is axially aligned with the kiln cylinder (3) (as is shown in Figs. 1 and 2) and anchored to the exterior kiln cylinder surface (via “welding”) (see at least Col. 1 lines 58-72 and Fig. 2).

 	Regarding Claim 7: Whitaker also teaches that “The preheater unit 31 can be made of sections 45 whose dimensions X, Y and Z differ from the dimension of the section 45 at the discharge end of the kiln” (see Col. 3 lines 50-64 and Figs. 1, 2). Thus, Whitaker teaches of two distinct kiln sections (“preheater unit” and “discharge end”), which have a cross-section as shown in Fig. 2, that have different dimensions from one another. It follows that the portion of the expansion constraint assembly which is disposed over the preheater section can be considered a first expansion constraint assembly while the portion of the expansion constraint assembly which is disposed over the discharge end can be considered a second expansion constraint assembly (see Col. 3 lines 50-64 and Figs. 1, 2). Whitaker accordingly teaches that the expansion constraint assembly is a first expansion constraint assembly (the expansion constraint assembly which is disposed over the preheater section) and that the kiln cylinder further comprises a second expansion constraint assembly (the expansion constraint assembly which is disposed over the discharge end) extending around the kiln cylinder as claimed (see at least Col. 3 lines 50-64 and Figs. 1, 2).

	Regarding Claim 8, Whitaker also teaches that the variable expansion of the kiln cylinder causes the offset angle of at least one of the plurality of support structures to increase (see at least Col. 2 line 50 - Col. 3 line 7 and Fig. 2 and note that rotation of the outer constraining structure (42) relative to the kiln cylinder (41) will necessarily change the offset angle of the attached support structures (48)).

	Regarding Claim 9, Whitaker also teaches that the increase of the offset angle of at least one of the plurality of support structures causes the outer constraining structure (42) to rotate about the central axis of the kiln cylinder (41) (see at least Col. 2 line 50 - Col. 3 line 7 and Fig. 2).

	Regarding Claim 10, Whitaker teaches of an expansion constraining assembly (Fig. 2) for industrial processing equipment (Fig. 1) for processing metal or other material (see at least Col. 1 lines 5-17), the assembly comprising: 
	an outer constraining structure (42); 
	an inner circular structure (41) disposed radially inward from the outer constraining structure and within the expansion constraining assembly (see at least Col. 2 lines 24-45 and Fig. 2); and 
	a plurality of support structures (48) arranged at an offset angle away from a radial direction of the outer constraining structure (as is shown in Fig. 2 and disclosed in Col. 2 line 50 - Col. 3 line 7), extending between the outer constraining structure and the inner circular structure (as is shown in Fig. 2), and attached to at least one of the outer constraining structure or the inner circular structure (see at least Col. 2 lines 24-45 and Fig. 2).
	Whitaker fails to explicitly teach of at least one ring within the outer constraining structure, disposed between the outer constraining structure and the inner circular structure, wherein the plurality of support structures are attached to the outer constraining structure or the inner circular structure via the at least one ring, and wherein the at least one ring is anchored to the outer constraining structure or the inner circular structure. However, such configuration is known in the art. 
	Risse discloses a relatable rotary kiln system (Fig. 2) that comprises an inner circular structure (3), an expansion constraint assembly (assembly comprising all elements shown in Fig. 2 except inner circular structure (3)) axially aligned with the central axis and disposed radially outward from the kiln cylinder that is configured to limit the variable expansion of the cross-sectional thickness of the kiln cylinder (see at least Col. 2 lines 42-49 and Figs. 1, 2), the expansion constraint assembly comprising an outer constraining structure (5) and a plurality of support structures (8) that each extend between an interior of the outer constraining structure and the inner circular structure (as is shown in Fig.2) and are each arranged at an offset angle away from the radial direction of the outer constraining structure (as is shown in Fig. 2) (see at least Col. 2 lines 14-49 and Figs. 1, 2). Risse also teaches of at least one ring (4) within the outer constraining structure that is disposed between the outer constraining structure and the inner circular structure (as is shown in Fig. 2), wherein the at least one ring is anchored to the inner circular structure (3) (via “welding”) (see at least Col. 1 lines 58-72 and Fig. 2) such that the plurality of support structures are attached to the inner circular structure via the at least one ring (as is shown in Fig. 2) (see at least Col. 2 lines 14-49 and Figs. 1, 2). Risse teaches that the at least one ring (4) helps to reinforce the structure of the inner circular structure (3) and provides an area for securely mounting the support structures (8) to the inner circular structure (3) (see at least Col. 1 lines 58-72, Col. 2 lines 14-49 and Figs. 1, 2).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Whitaker by implementing at least one ring within the outer constraining structure between the outer constraining structure and the inner circular structure as taught by Risse and to have anchored the at least one ring to the inner circular structure such that the plurality of support structures could be attached to the inner circular structure via the at least one ring as is also taught by Risse. Doing so would have helped to reinforce the structure of the inner circular structure and would have provided an area for securely mounting the support structures to the inner circular structure. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 12: Whitaker and Risse teach the assembly of Claim 10 (see the rejection for Claim 10) but fail to explicitly teach of a first ring and a second ring, wherein the first ring is attached to the inner circular structure and the second ring is attached to the outer constraining structure, and wherein the plurality of support structures are attached via the first ring and the second ring. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply incorporated a second ring into the assembly as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Whitaker teaches of a kiln cylinder (41) which is effectively an inner ring in addition to the constraining structure (42) which is effectively an outer ring (see Fig. 2) and Whitaker discloses that “The invention herein disclosed also permits a multiple layer arrangement of three or more concentric shells to provide an increase in longitudinal strength and stiffness and allow greater inner shell expansion. In a multiple layer arrangement the shell will have a larger moment of inertia through its central axis which will greatly increase the strength in the longitudinal direction and still permit a reduction in material weight” (see Col. 3 lines 24-31) which makes it evident that Whitaker contemplates the use of more than just two rings but rather three, four or more - thus the general conditions of the claim are disclosed in the prior art. The number of rings used is a result effective variable that is readily changeable in the system taught by Whitaker. More rings will increase the strength of the kiln cylinder in the longitudinal direction at the expense of added weight and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance depending on the need of the assembly.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of rings used in the combined assembly such that a total of four rings would be present instead of just three rings since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the assembly comprising a first ring and a second ring, wherein the first ring would be attached to the inner circular structure (since the kiln cylinder itself is one complete unit wherein all the rings are attached to one another) and the second ring would be attached to the outer constraining structure (since the kiln cylinder itself is one complete unit wherein all the rings are attached to one another) as claimed and that the plurality of support structures would be attached via the first ring and the second ring as claimed (since the plurality of support structures would be disposed between the two to perform their function - see Fig. 2 of Whitaker). Thus, such modification would have necessarily resulted in the invention as claimed in Claim 12.  

	Regarding Claim 13, Whitaker also teaches that the offset angle of at least one of the plurality of support structures is between 1 degrees and 89 degrees (see Fig. 2 and note a support member with 0 degrees of offset angle from the radial direction would be pointing directly straight and in line with the radial direction while 90 degrees offset would be perpendicular to that direction - the support members (48) shown in Fig. 2 have an offset angle that is approximately 45 degrees which is well within the claimed range of 1 degrees and 89 degrees and it is disclosed in Col. 2 line 50 - Col. 3 line 7 that this angle can vary as element (42) rotates relative to element (41) which further indicates that the support members will have an angle that falls within the claimed range of 1 degree to 89 degrees). 

	Regarding Claim 14, Whitaker and Risse teach the assembly of Claim 10 (see the rejection for Claim 10) but fail to explicitly teach that a cross section of at least one of plurality of support structures (48) is at least 1 square-centimeter. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the cross section of at least one of plurality of support structures to be at least 1 square-centimeter as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Whitaker teaches of a plurality of support structures (48) that each have a cross-sectional thickness (as is shown in Fig. 2) - thus the general conditions of the claim are disclosed in the prior art. The actual cross-sectional thickness of each of the support structures is a result effective variable that is readily changeable in the system taught by Whitaker. Thicker support structures will be stronger at the expense of cost and weight and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance depending on the need of the assembly.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the cross section of at least one of plurality of existing support structures in the combined assembly to be at least 1 square-centimeter as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 15, Whitaker also teaches that at least one of the plurality of support structures comprises a base (49) configured to attach to the inner circular structure (41) and a ligament (the elongated body of element (48) as shown in Fig. 2 that is distinct from base (49)) attached to the base (see at least Col. 3 lines 24-45 and Fig. 2). 

	Regarding Claim 16, Whitaker teaches of an expansion constraining method for industrial processing equipment (Fig. 1) for processing metal or other material (see at least Col. 1 lines 5-17), the method comprising: 
	receiving an outer constraining structure (42) and a plurality of support structures (48) on an outer surface of an inner circular structure (41) of the industrial processing equipment (see at least Col. 2 lines 24-45 and Fig. 2); 
	resisting non-uniform expansion of the inner circular structure by at least causing an increase in a tension or compression of at least one of the plurality of support structures (48) or causing rotation of the outer constraining structure around a central axis of the inner circular structure (Whitaker teaches of doing both - see at least Col. 2 line 50 - Col. 3 line 7 and Fig. 2); and
	causing a change in an offset angle (“A”) away from a radial direction (direction of “W” as is shown in Fig. 2) of the outer constraining structure of at least one of the plurality of support structures (48) due to resisting the non-uniform expansion of the inner circular structure (see at least Col. 2 line 50 - Col. 3 line 7 and Fig. 2 and note that non-uniform expansion of the inner circular structure which causes rotation of the outer constraining structure (42) relative to the inner circular structure (41) will necessarily cause change in the offset angle (“A”) of the attached support structures (48) to facilitate the rotation). 
	Whitaker fails to explicitly teach of providing at least one ring within the outer constraining structure, disposed between the outer constraining structure and the inner circular structure, wherein the plurality of support structures are attached to the outer constraining structure or the inner circular structure via the at least one ring, and wherein the at least one ring is anchored to the outer constraining structure or the inner circular structure. However, doing so is known in the art. 
	Risse discloses a relatable rotary kiln system (Fig. 2) and method for using the same (see at least Col. 1 and Figs. 1, 2) wherein the system comprises an inner circular structure (3), an expansion constraint assembly (assembly comprising all elements shown in Fig. 2 except for inner circular structure (3)) axially aligned with the central axis and disposed radially outward from the kiln cylinder that is configured to limit the variable expansion of the cross-sectional thickness of the kiln cylinder (see at least Col. 2 lines 42-49 and Figs. 1, 2), the expansion constraint assembly comprising an outer constraining structure (5) and a plurality of support structures (8) that each extend between an interior of the outer constraining structure and the inner circular structure (as is shown in Fig.2) and are each arranged at an offset angle away from the radial direction of the outer constraining structure (as is shown in Fig. 2) (see at least Col. 2 lines 14-49 and Figs. 1, 2). Risse also teaches of at least one ring (4) within the outer constraining structure that is disposed between the outer constraining structure and the inner circular structure (as is shown in Fig. 2), wherein the at least one ring is anchored to the inner circular structure (3) (via “welding”) (see at least Col. 1 lines 58-72 and Fig. 2) such that the plurality of support structures are attached to the inner circular structure via the at least one ring (as is shown in Fig. 2) (see at least Col. 2 lines 14-49 and Figs. 1, 2). Risse teaches that the at least one ring (4) helps to reinforce the structure of the inner circular structure (3) and provides an area for securely mounting the support structures (8) to the inner circular structure (3) (see at least Col. 1 lines 58-72, Col. 2 lines 14-49 and Figs. 1, 2).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Whitaker by implementing at least one ring within the outer constraining structure between the outer constraining structure and the inner circular structure as taught by Risse and to have anchored the at least one ring to the inner circular structure such that the plurality of support structures could be attached to the inner circular structure via the at least one ring as is also taught by Risse. Doing so would have helped to reinforce the structure of the inner circular structure and would have provided an area for securely mounting the support structures to the inner circular structure. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 18, Whitaker also teaches that causing the change in the offset angle of the at least one of the plurality of support structures (48) further causes the outer constraining structure (42) to rotate (see at least Col. 2 line 50 - Col. 3 line 7 and Fig. 2).

	Regarding Claim 19, Whitaker also teaches that at least one of the plurality of support structures experiences an increase in tension and at least one other of the plurality of support structures experiences an increase in compression (In the Abstract it is disclosed that the disclosed system “permits the inner shell to expand relative to the outer shell by utilizing angular separators between the inner and outer shells” - thus as one portion of a circumferential section expands it will necessarily compress into the directly adjacent support structures (48) while the support structures (48) on the opposite side of the expansion will necessarily be pulled into tension towards the expanded portion (see at least Col. 2 line 50 - Col. 3 line 7, Col. 3 lines 14-23 and Fig. 2). Thus, Whitaker teaches that the system taught is necessarily configured such that at least one of the plurality of support structures experiences an increase in tension while at least one other of the plurality of support structures experiences an increase in compression as claimed.).
 
	Regarding Claim 20, Whitaker also teaches that the non-uniform expansion is caused by a temperature increase or decrease inside the inner circular structure (see at least Col. 2 line 50 - Col. 3 line 7, Col. 3 lines 14-23 (note “temperature gradient”) and Fig. 2). 

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Whitaker and Risse further in view of Tutt (US 5,549,058). 
	Regarding Claim 2, Whitaker and Risse teach the rotary kiln system of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that the collar further comprises a plurality of leaves attached to the collar and engaged with the exterior kiln cylinder surface. However, such configuration is known in the art. 
	Tutt discloses a relatable system (10) for charging bulk material and of a method for using the same (see Abstract and Fig. 1). The system comprises a kiln cylinder (16) in addition to a collar (56) that cooperates with the kiln cylinder (see at least Col. 8 lines 26-37 and Fig. 1). Tutt teaches that the collar further comprises a plurality of leaves (“stainless steel or mild steel leaves”) attached to the collar (56) and engaged with the exterior kiln cylinder surface and teaches that it is advantageous to do so because it facilitates a seal between the kiln cylinder and the collar (see at least Col. 8 lines 26-37 and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined system of Whitaker and Risse by configuring the collar to further comprise a plurality of leaves attached to the collar and engaged with the exterior kiln cylinder surface based on the teachings of Tutt. Doing so would have facilitated a seal between the kiln cylinder and the collar. Note that such modification would have necessarily resulted in the invention as claimed.

Response to Arguments
The arguments filed 5/13/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 
	It is recommended that Applicant further amend the claims to include additional structural elements and/or features to endeavor to overcome the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Risse (US 2,877,007) and Collins, Jr. (US 4,953,780) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        8/2/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762